r:ILEC
                                                    tOURT OF APPEALS DIV
                                                    'STATE OF -WASHINGTON

                                                     2018 NOV 13 AM 11: 34
 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
In the Matter of the Dependency of
U.D.W.,                                           No. 77991-5-1
D.O.B. 09/15/2015,
                                                  DIVISION ONE
                      Minor child.
                                                  UNPUBLISHED OPINION
STATE OF WASHINGTON,
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

                      Respondent,

                V.

F.W.,                                             FILED: November 13, 2018
                      Appellant.

        BECKER, J. — The trial court terminated the father's parental rights to his
two-year-old son. As a basis for the termination, the court relied, in part, on the

father's failure to address his anger. But the father was not notified during the

dependency that inability to control his anger was itself a parental deficiency that

he would be required to defend against during the termination proceeding.

Accordingly, we remand for the trial court to reconsider whether termination is

appropriate based on the other parental deficiencies of which the father had

notice.

                                       FACTS

          U.D.W. was born on September 15, 2015. When he was an infant, Child

Protective Services became involved with the family after receiving a report

about an alleged domestic violence incident. Investigation into the matter
No. 77991-5-1/2

uncovered concerns about the parents' drug use, safety issues, and prior

violence between the parents) In early January 2016, a fight broke out among

the father's family members at the maternal grandmother's home when U.D.W.

was present in the home. The father was arrested and eventually pleaded guilty

to domestic violence assault of his mother. Shortly after this incident, the

Department of Social and Health Services (Department) removed four-month-old

U.D.W.from the care of his parents.2 He has not lived with either parent since

that time.3

       In April 2016, when U.D.W. was seven months old, the court entered an

order of dependency. The father stipulated that the child was dependent under

RCW 13.34.030(c)for two reasons: because he was unavailable to parent due to

his incarceration in jail, and because he needed to resume drug and alcohol

treatment, services that he agreed were "necessary and appropriate." The court

ordered the father to engage in drug and alcohol treatment, random urinalysis

testing, parenting classes, and a domestic violence assessment.

       In the year that followed, the father participated in a drug evaluation,

intermittent drug treatment, and urinalysis testing, but he did not complete any

drug and alcohol treatment program, did not participate in consistent urinalysis

testing, and he did not remain consistently drug free. The father enrolled in

parenting classes on two occasions, but was unable to complete either of the

11 Child protective services investigated and determined the allegation of negligent
treatment of U.D.W. to be unfounded.
2 As of July 1, 2018, the new Department of Children, Youth, and Families has assumed
the functions and duties of the Department of Social and Health Services related to child
welfare services. See RCW 43.216.906.
3 The court terminated the parental rights of U.D.W.'s mother and she is not a party to
this appeal.
                                            2
No. 77991-5-1/3

sessions. The father was unable to maintain stable housing. Although he was

scheduled to complete a domestic violence assessment on several dates, he

never completed an assessment. He maintained a generally positive relationship

with U.D.W. through visitation, but was unable to exercise regular and consistent

visitation throughout the dependency because of frequent arrests and periods of

incarceration. The father's frequent short-term periods of incarceration in jail also

impeded his ability to complete court-ordered services.

       In April 2017, the child had been dependent for a year. The Department

filed a petition to terminate the father's parental rights. The Department alleged

that the father's parental deficiencies included a "substance abuse issues, mental

health issues, domestic violence, ongoing criminal activity, lack of parenting

skills, and lack of safe and stable housing."

       At trial on the Department's petition, the court considered substantial

evidence about the issues that led to the dependency and the father's progress

toward correcting his identified parental deficiencies. The court also considered

evidence about several aggressive and hostile interactions that occurred

between the father and Department employees and others during the

dependency. For instance, a Department supervisor testified about a time when

the father went to the Department's office unannounced and became frustrated

because the assigned social worker was not available to meet with him. He

ultimately threatened a supervisor who tried to explain that he needed to make

appointments. Security officers called the police and the Department moved the

father's visitation to a different Department office. Visitation supervisors testified


                                           3
No. 77991-5-1/4

about some instances during visits when the father became angry and verbally

abusive. One Department social worker testified about an occasion when the

father's visit was cancelled, and the following day, the father called the social

worker 12 times. He threatened the social worker, who filed a police report.

From then on, the Department did not permit the father to have direct contact

with the social worker. The court also heard evidence indicating that the father's

inability to control his anger was one of the issues that contributed to his frequent

arrests and incarceration. For example, the father was convicted of criminal

mischief after he broke the window of a bus out of frustration and was then

prohibited from traveling on the bus.

       The social worker assigned to the case testified that, in her opinion, the

father was unfit to parent, in part because of his uncontrolled anger. In addition

to unresolved substance abuse and domestic violence issues and recurrent

criminal activity and incarceration, the social worker said that the father's "hostile

attitudes" could impact his ability to parent. The Court Appointed Special

Advocate, Ginny Jenkins, also testified that the father's "threatening" and

"argumentative" behavior supported her position that termination of his parental

rights was in the best interest of the child. Jenkins testified that the father's

response to "frustrating circumstances" indicated he would be unable to cope

with challenges he would face as a parent, and he would be unable to teach his

child how to be resilient.

       In closing argument, the Department's attorney argued that while there

was no evidence that the father committed further acts of domestic violence


                                           4
No. 77991-5-1/5

during the dependency, he had engaged in "continuing aggressive behavior."

The Department asserted that the father's attempts to explain or excuse his

behavior showed a lack of insight and immaturity. Because the father was

unable to negotiate or interact with people in a civil manner, the Department

claimed that he lacked the skills necessary to effectively parent.

       At the conclusion of the trial, the court entered an order and written

findings. The court's findings identify the father's problems controlling his anger

as one of the parental deficiencies that he failed to correct during the

dependency that rendered him currently unfit to parent.

       Specifically, the court found that lbJecause of his issues with anger and

violence and his untreated drug/alcohol issues, the father is currently unfit to

parent the child." The court further found little likelihood that conditions would be

remedied so that the child could be returned to the father in the near future, in

part because the father's "untreated domestic violence and anger management

problems and his interactions with others present a risk of arrest. There have

been other negative impacts due to his anger issues: He cannot ride the bus and

he could not have direct contact with his social worker. His anger can put the

child at risk of physical and emotional harm." The court also found that although

the father loves his son and wants to be a part of his life, because of his inability

to stay "clean and sober and resolve his anger issues," he is "unfit to be the

child's primary caregiver."

       The father appeals.




                                          5
No. 77991-5-1/6

                                    ANALYSIS

       Parents have a fundamental liberty interest in the care and welfare of their

children. In re Dependency of Schermer, 161 Wn.2d 927, 941-42, 169 P.3d 452

(2007). Parental rights cannot be abridged without due process of law. In re

Dependency of A.M.M., 182 Wn. App. 776, 790-91, 332 P.3d 500(2014). In

particular, due process requires "'that parents receive notice of the specific

issues to be considered" at a termination hearing. A.M.M., 182 Wn. App. at 791,

quoting In re Welfare of Martin, 3 Wn. App. 405, 410, 476 P .2d 134 (1970).

Such notice is necessary "'to prevent surprise, helplessness and disadvantage."

A.M.M., 182 Wn. App. at 791, quoting Martin, 3 Wn. App. at 410.

      The father alleges a due process violation because he was not notified

during the dependency that his inability to control anger would be considered as

a basis for terminating his parental rights. He relies on In re Dependency of

A.M.M., 182 Wn. App. 776, 790-91, 332 P.3d 500(2014) and In re Parental

Rights of F.M.O., 194 Wn. App. 226, 231-32, 374 P.3d 273(2016).

       In A.M.M., the trial court terminated the mother's rights based, in part, on a

parental deficiency not identified in the dependency or termination petition.

A.M.M., 182 Wn. App. at 791-92. During the dependency, the Department

focused on the mother's substance abuse issues. But during the termination

hearing, the mother became aware of another parental deficiency that could

support termination when a social worker testified that the mother lacked an

understanding of her children's needs. A.M.M., 182 Wn. App. at 784. This court

reversed the termination order and remanded for the trial court to strike the


                                         6
No. 77991-5-1/7

finding that the mother's parental deficiencies included a lack of knowledge about

her children's developmental needs. A.M.M., 182 Wn. App. at 792. While there

were extensive findings about the mother's substance abuse, the trial court did

not indicate that the mother's substance abuse alone was sufficient to warrant

termination. On remand, we instructed the trial court to consider whether

"termination is appropriate on the basis of the parental deficiencies of which [the

mother] was given adequate notice." A.M.M., 182 Wn. App. at 793.

       In F.M.O., the Department took custody of an infant who tested positive for

drugs at birth and initiated dependency proceedings, alleging parental

deficiencies of substance abuse, mental health, and a domestic violence history.

194 Wn. App. at 227. In terminating the mother's parental rights, the court also

cited the mother's recurring incarceration, which inhibited her ability to parent, as

an additional basis supporting the termination. F.M.O., 194 Wn. App. at 229.

While rejecting the mother's position that parental deficiencies are limited to

those expressly identified in the termination or dependency petition, Division

Three of this court concluded there was nothing in the record to indicate that the

mother was notified that her frequent incarceration was a deficiency that could be

the basis for terminating her rights. F.M.O., 194 Wn. App. at 232. As in A.M.M.,

the court reversed the termination order and instructed the trial court on remand

to consider whether termination was appropriate based on the identified

deficiencies. F.M.O., 194 Wn. App. at 233.

       The relevant circumstances here are indistinguishable from those in

A.M.M. and F.M.O. According to the Department, notice to the father was


                                          7
No. 77991-5-1/8

sufficient because it is "evident" that his anger played a role in other parental

deficiencies, including domestic violence, recurrent arrests and multiple

convictions, drug use, and inability to care for his child. But while the connection

between anger and other identified parental deficiencies may have been obvious

to the Department, there is nothing in the record to suggest that the father was

aware of an inextricable connection that would allow notice of one issue to suffice

for the other. Due process requires more. As the court stated in F.M.O., both

sides "need to know what deficiencies are at issue since the State has to prove

the deficiencies to make its case while the parent has to know what allegations to

defend against." 194 Wn. App. at 232. Notifying the father of other issues he

needed to address did not apprise him that the court could terminate his parental

rights based on his failure to resolve anger issues.

       The Department also points out that the father knew about the problematic

incidents themselves, and because of actions taken by the Department in

response to some of the incidents, he knew that the Department was concerned

about his behavior. But knowledge of evidentiary facts does not equate to

knowledge of the parental deficiencies the Department will rely on. If that were

the case, then the mother's awareness of her own recurring incarceration in

F.M.O. would have excused the Department's failure to notify her of its reliance

on her recurring incarceration as a basis for termination. Nor does the fact that

the father participated in a Department of Corrections program focused on

problem-solving, that may have incorporated anger management skills, indicate

the father's awareness that the Department had identified his anger as a parental


                                          8
No. 77991-5-1/9

deficiency. And finally, the Department appears to contend that the father would

have had notice of uncontrolled anger as a deficiency if he had participated in a

domestic violence assessment, because there was testimony such an

assessment would have likely led to a recommendation that the father engage in

treatment to address his need for anger management. However, it is unknown

what the results of such an assessment would have been. And no authority

supports the Department's position that it is incumbent upon parents to discover

by themselves what parental deficiencies they must defend against in termination

proceedings.

       Reliance on the father's anger issues as a basis for termination was error.

And as was the case in A.M.M., despite thorough findings with regard to other

identified deficiencies, in the absence of evidence that the other deficiencies

established at trial justified termination, we must remand. The trial court must

consider whether termination is appropriate on the basis of the parental

deficiencies of which the father was properly notified. The court must also strike

finding 2.40 and amend findings 2.41 and 2.44 to the extent they indicate that

termination is based upon the father's failure to remedy his problems with anger.

       The father also argues that because he was incarcerated in jail when the

termination hearing began and released two days later while the hearing was still

in progress, the trial court erred by failing to expressly consider the incarcerated

parent factors set forth in RCW 13.34.145 (5)(b).4




           was transported from jail and attended the termination trial on the
4 The father
days he was incarcerated.
                                          9
No. 77991-5-1/10

       RCW 13.34.180(1)(f) requires a court to consider whether continuation of

the parent-child relationship clearly diminishes the child's prospects for early

integration into a stable and permanent home. If a parent "is incarcerated," that

subsection also requires the trial court to consider whether the incarcerated

parent maintains a meaningful role in his child's life based on factors listed in

RCW 13.34.145(5)(b).5 In re Parental Rights to K.J.B., 187 Wn.2d 592,606, 387

P.3d 1072(2017).

       The father's claim is resolved by the Washington Supreme Court's

decision In re Dependency of D.L.B., 186 Wn.2d 103, 122, 376 P.3d 1099

5 The factors set forth   in former RCW 13.34.145(5)(b)(2015) are

       (i) The parent's expressions or acts of manifesting concern for the
       child, such as letters, telephone calls, visits, and other forms of
       communication with the child;

       (ii) The parent's efforts to communicate and work with the
       department or supervising agency or other individuals for the
       purpose of complying with the service plan and repairing,
       maintaining, or building the parent-child relationship;

       (iii) A positive response by the parent to the reasonable efforts of
       the department or the supervising agency;

      (iv) Information provided by individuals or agencies in a reasonable
      position to assist the court in making this assessment, including but
      not limited to the parent's attorney, correctional and mental health
      personnel, or other individuals providing services to the parent;

      (v) Limitations in the parent's access to family support programs,
      therapeutic services, and visiting opportunities, restrictions to
      telephone and mail services, inability to participate in foster care
      planning meetings, and difficulty accessing lawyers and
      participating meaningfully in court proceedings; and

      (vi) Whether the continued involvement of the parent in the child's
      life is in the child's best interest.


                                         10
No. 77991-5-1/11

(2016), where the mother was incarcerated until a little over a month before the

termination trial began and the trial court failed to consider the incarcerated

parent factors. The court held that the statutory factors did not apply to the

mother, who was not incarcerated at the time of the termination hearing. D.L.B.,

186 Wn.2d at 106, 122. The court held that the trial court must consider those

factors "only when a parent 'is incarcerated' at the time of the termination ruling."

D.L.B., 186 Wn.2d at 122. In this case, the father was arrested about a week

before the termination trial began, on November 28, 2017. Trial began on

Wednesday, December 6, 2017, and the father was released from jail on

Saturday, December 9, 2017. The trial continued for another five days after the

father's release.

       The father argues that the holding of D.L.B. does not apply because unlike

the mother in that case, he was incarcerated when the termination hearing

began. But this is not a material factual distinction. In D.L.B., the court analyzed

the plain language of the statute, which uses the present tense and requires the

court to analyze the incarcerated parent factors if the parent "is incarcerated"

when the court determines whether RCW 13.34.180(1)(f) has been proved.

D.L.B., 186 Wn.2d at 116-17. The court also pointed out that other provisions of

the amended statute already require the court to consider whether the

Department did enough to provide all necessary and reasonably available

services during the dependency, whether or not the parent was incarcerated

during that period. D.L.B., 186 Wn.2d at 106. And perhaps most importantly

here, the court concluded that the provision at issue, RCW 13.34.180(1)(f), is


                                          11
No. 77991-5-1/12

forward-looking and "looks to the incarcerated parent's ability to parent in the

future." D.L.B., 186 Wn.2d at 106.

       The rationale of D.L.B. applies in these circumstances. The trial court did

not err by failing to consider on the record the incarcerated parent factors.

       We reverse and remand to the trial court for further proceedings.




                                              7--7cY-ec (              .



WE CONCUR:




                                              l    at01 4CCr
                                                      )




                                         12